       Case 6:19-po-00103-JDP Document 19 Filed 05/15/20 Page 1 of 4


 1   HEATHER E. WILLIAMS, CA SBN #122664
     Federal Defender
 2   BENJAMIN A. GERSON, NY BAR #5505144
     Assistant Federal Defender
 3   Office of the Federal Defender
     2300 Tulare Street, Suite 330
 4   Fresno, CA 93721-2226
     Telephone: (559) 487-5561
 5   Fax: (559) 487-5950
 6   Attorney for Defendant
     CEDRIC ARAUZO
 7
 8                            IN THE UNITED STATES DISTRICT COURT
 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                     Case No. 6:19-po-00103-JDP
12                    Plaintiff,                   STIPULATION TO
                                                   WAIVE CVB LATE FEES
13   vs.
14   CEDRIC ARAUZO,
15                    Defendant.
16
17          The parties, through their respective counsel, Susan St. Vincent, Legal Officer, Yosemite
18   National Park, counsel for the government, and Benjamin A. Gerson, Assistant Federal
19   Defender, counsel for the defendant, Cedric Arauzo, hereby stipulate and jointly move this Court
20   to waive any outstanding late fees accrued to Mr. Arauzo.
21          On June 25, 2019, Mr. Arauzo pleaded guilty to one count of possession of a controlled
22   substance. The honorable Jeremy D. Peterson sentenced Mr. Arauzo to pay a fine and special
23   assessments totaling $1,000.00, payable in full by September 25, 2019 as part of a deferred entry
24   of judgement. Mr. Arauzo paid $1,000.00 to the Central Violations Bureau on May 11, 2020.
25   However, because payment was made after the date specified at the time of sentencing, he has
26   accumulated $240.00 in late fees that he does not have the means to pay. Because non-payment
27   of the late fees jeopardizes Mr. Arauzo’s deferred entry of judgement, and because the Supreme
28   Court has made clear that indigency is not a permissible ground for further punishment, the
       Case 6:19-po-00103-JDP Document 19 Filed 05/15/20 Page 2 of 4


 1   parties jointly move the court to waive any outstanding late fees in Mr. Arauzo’s case.
 2          The United State Supreme Court has specifically held that a defendant’s indigence,
 3   absent a finding of willful disobedience or neglect, is not a sufficient basis to revoke probation or
 4   institute further punishment.    Bearden v. Georgia, 461 U.S. 660 (1983).          In Bearden, the
 5   defendant made a partial payment, but was unable to find a job due to his lack of formal
 6   education and defaulted on $550.00 in court fines. The trial court converted the remainder of
 7   Mr. Bearden’s sentence from probation to a term of jail.            In analyzing this “automatic”
 8   punishment for nonpayment through the lens of the Equal Protection clause, the Supreme Court
 9   held that a distinction must be drawn between indigent defendants, who by no fault of their own
10   fail to pay, and those who knowingly neglect their fines. Bearden, at 668. Otherwise, two
11   similarly situated defendants, one wealthy and one poor, would be subject to different
12   punishments. The Court held that if a probationer made diligent efforts, it is fundamentally
13   unfair to revoke probation for non-payment. Id.at 669 (“[t]his lack of fault provides a substantial
14   reason which justifies or mitigates the violation and makes revocation inappropriate.”)(citing
15   Gagnon v. Scarpelli, 411 U.S., at 790).       The Court held that a factual determination was
16   necessary before further punishment could be imposed, with due consideration given to the
17   government’s penal interests. Id.at 672.
18          In the instant case, Mr. Arauzo is faced with similar circumstances. At the time of his
19   plea he had few financial resources. He paid rent, cared for younger siblings, and covered
20   medical expenses related to pancreatic cancer treatment for Alma Arauzo, his mother. His
21   mother’s disease progressed and by late 2019 she was diagnosed with stage four cancer. Mr.
22   Arauzo was forced to take time off from work to care for her. Alma Arauzo died in late January
23   2020. See, Exhibit A (filed under separate cover). Mr. Arauzo currently works at Trader Joe’s
24   supermarket, as an essential worker he has managed to maintain employment throughout the
25   COVID-19 emergency. As of the date of this filing he has paid the $1,000.00 fine prior to his
26   DEJ expiration date.
27          Plainly stated, the purpose of a deferred entry of judgment (DEJ) is to spare first time
28   offenders the stigma and encumbrance of a criminal record. In Mr. Arauzo’s case, there is a

       Arauzo – Stipulation to
                waive late fees                       2
       Case 6:19-po-00103-JDP Document 19 Filed 05/15/20 Page 3 of 4


 1   distinct danger that should he not pay the outstanding late fees, the DEJ will not be dismissed
 2   and his life would be negatively impacted for many years. In a petty offense case, the threat of a
 3   criminal record and the commensurate collateral consequences often outweigh the sentence
 4   imposed. The statutory allowance for a DEJ speaks to the government’s interest in allowing first
 5   time offenders to demonstrate their willingness to comply with societal norms, very much in line
 6   with the Supreme Court’s instruction in Bearden. 461 U.S.660, 670.
 7          Here, Mr. Arauzo’s failure to pay by the September 2019 due date betrays only his
 8   indigence, not a willingness to spurn the court’s sentence. Having made a payment of the full
 9   fine amount prior to the DEJ expiration date, he has demonstrated bona fide efforts to comply
10   with his obligations. The continued imposition of late fees upsets not only the guarantees of the
11   Equal Protection clause as set forth in Bearden, but the government’s penal interest as well.
12                                                Respectfully submitted,
13
                                                  McGREGOR W. SCOTT
14                                                United States Attorney
15   Dated: May 13, 2020                          /s/ Susan St. Vincent
                                                  SUSAN ST. VINCENT
16                                                Acting Legal Officer
                                                  National Park Service
17                                                Yosemite National Park
18
19                                                HEATHER E. WILLIAMS
                                                  Federal Defender
20
21   Dated: May 13, 2020                          /s/ Benjamin A. Gerson
                                                  BENJAMIN A. GERSON
22                                                Assistant Federal Defender
                                                  Attorney for Defendant
23                                                CEDRIC ARAUZO
24
25
26
27
28

       Arauzo – Stipulation to
                waive late fees                      3
       Case 6:19-po-00103-JDP Document 19 Filed 05/15/20 Page 4 of 4


 1                                               ORDER
 2            Based on the parties’ joint representation, all late fees in case 6:19-po-00103-JDP are
 3   waived.
 4
     IT IS SO ORDERED.
 5
 6
     Dated:      May 14, 2020
 7                                                       UNITED STATES MAGISTRATE JUDGE
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

       Arauzo – Stipulation to
                waive late fees                      4
